Citation Nr: 0202052	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  98-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran.


REPRESENTATION

Appellant represented by:	James R. Rodgers, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, P.E.N., and K.S.



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to May 1944.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1.  The appellant and the veteran were married in Oklahoma in 
July 1950.

2.  The veteran and the appellant were divorced in March 1995 
by order of an Oklahoma court.

3.  The veteran died in June 1997; at the time of his death, 
the veteran and the appellant were residents of Oklahoma, and 
the veteran was in receipt of a total schedular disability 
evaluation for more than 10 years.

4.  In October 1997, an Oklahoma District Court issued an 
Order Setting Aside Decree of Divorce, in which the Court 
ordered that the Decree of Divorce between the veteran and 
appellant that had been entered in March 1995 was vacated, 
set aside, and held for naught.




5.  In January 1998, an Oklahoma District Court issued an 
Amended Order Setting Aside Decree of Divorce, in which the 
Court again ordered that the Decree of Divorce between the 
veteran and the appellant be set aside, based on the 
following findings: that the veteran had been mentally 
incompetent at the time of the Decree of Divorce; that the 
appellant had consented to the decree of Divorce to appease 
the veteran; that the veteran would not have brought the 
divorce action if he had been in his right mind; that the 
court was not aware of the veteran's mental condition at the 
time the Decree of Divorce was issued; and that the appellant 
had not married a third party since the issuance of the 
Decree of Divorce and the veteran had not married a third 
party in the period from the issuance of the Decree of 
Divorce to his death in June 1997.

6.  As a result of the Oklahoma Court Orders of October 1997 
and January 1998, the appellant's divorce from the veteran 
was properly set aside in accordance with the laws of the 
state in which the parties resided at the time of their 
marriage.   

7.   The separation of the veteran and the appellant was 
occasioned without the fault of the appellant.   


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving 
spouse of the veteran.  38 U.S.C.A. §§ 101(3), 103(c) (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.53, 3.206 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran was in receipt of 
service connection for a psychoneurosis anxiety reaction 
rated as 100 percent disabling as of February 1981.  Service 
connection was also in effect for a wound of the right arm 
and malaria.  Both of these disorders were evaluated as zero 
percent disabling. 

In March 1995, the veteran advised the RO that he had been 
divorced from his wife (the appellant) on the 13th of the 
month.  The veteran's disability compensation award was 
accordingly reduced, commensurate with his changed marital 
status.  

In June 1997, the veteran died as a result of cardio-
respiratory arrest, as a result of atherosclerotic cardio-
vascular disease, due to diabetes mellitus.  The death 
certificate reflects that at the time of his demise, the 
veteran was living in a nursing home.  

In October 1997, an Oklahoma District Court issued an Order 
Setting Aside Decree of Divorce.  By this Order, the Court 
vacated, set aside, and held for naught the Decree of Divorce 
that had been entered in March 1995 in the matter of the 
veteran and the appellant.

By rating decision dated in January 1998, the appellant's 
application for dependency and indemnity compensation was 
denied on the basis that she was not the surviving spouse of 
the veteran.  

In January 1998, the appellant and her daughter, P.E.N. 
(acting as personal representative to the estate of the 
veteran) jointly moved the Oklahoma District Court to set 
aside the veteran's divorce from the appellant on grounds 
that the veteran had been mentally incompetent at the time of 
the action.  The motion further represented that the 
appellant had filed the original divorce action at the 
"insistence" of the veteran; that, had the veteran not been 
incompetent, the divorce action would not have been brought; 
and that when the divorce had been granted the veteran and 
his counsel of record did not appear in court.  A copy of the 
court's Amended Order Setting Aside decree of Divorce, dated 
in January 1998, is also of record, and is based upon the 
grounds as stated in the motion.   

In a February 1998 affidavit, P.E.N., the veteran's daughter, 
stated that at the time of the veteran's divorce, he was 
mentally incompetent due to failing health and dementia.  She 
observed that the veteran's mental problems began several 
years earlier, and had caused the separation of the veteran 
and the appellant.  

In a February 1998 letter, L.W.G., M.D., observed that the 
veteran was "mentally unstable for several years," and that 
the veteran was continuously on "narcotic drugs, which 
impaired his judgment."  The physician observed that about 
one year before his death, the veteran sought legal 
assistance in obtaining a divorce from his wife.  Dr. L.W.G. 
opined that the divorce was not, in his professional view, a 
rational act.  

Also of record is a February 1998 statement from K.E.H., an 
attorney.  In his letter, Mr. H. reported that he had 
represented the veteran for many years, and that the veteran 
had once consulted him to obtain a divorce from his wife.  
Mr. H. recalled that at the time of the veteran's contact, 
the veteran was in failing health and was "mentally 
incapable of making a rational decision" with regard to the 
divorce.  Because of the appellant's failing physical and 
mental health, Mr. H. stated that he had not assisted the 
veteran in obtaining a divorce.    



In July 1999, the appellant testified before a personal 
hearing conducted at the RO.  In substance, she stated that 
she originally had sought a separation agreement from the 
veteran, because she did not feel safe living in the same 
home.  However, the veteran informed her that he desired a 
divorce, which she obtained at his insistence.  She added 
that when the divorce was granted, the veteran and his 
attorney were not present in court.  She stated that although 
there was no physical abuse while she lived with the veteran, 
she underwent verbal abuse from the veteran, and the veteran 
always had a pistol under his chair.  According to the 
appellant, the veteran was placed by physicians on increasing 
amounts and types of medications.  

The appellant's two daughters, P.E.N. and K.S. also 
testified.  In substance, they reiterated the appellant's 
reports.  P.E.N. stated that the veteran's physical and 
mental health was in a state of continuous deterioration and 
that he had developed dementia and had a limb amputated due 
to complications from diabetes.  She stated that the veteran 
would speak of his desire to "run [the appellant] off," and 
that the veteran had "quite a few" firearms, which caused 
concern among the appellant, P.E.N., and the veteran's 
psychiatrist.  

K.S. stated that although she lived away from home since 
completing college, she was able to see the veteran's 
continuing mental and physical deterioration.  She stated 
that the veteran became increasingly more aggressive, 
agitated, delusional and "paranoid" and that she never went 
alone into her parents' home.  She related that the veteran 
would sometimes make comments about his desire to do harm to 
the appellant.         




Relevant Law and Analysis

The appellant seeks recognition as the veteran's surviving 
spouse for the purpose of establishing her entitlement to 
dependency and indemnity compensation.  The record reflects 
that the appellant was denied entitlement to the benefit 
sought because she and the veteran were divorced in 1995, 
approximately two years prior to the veteran's death.  

However, in order to be eligible for Dependency and Indemnity 
Compensation, the claimant must be a  "surviving spouse."  
Except as provided in 38 C.F.R. § 3.52, a "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and who 
was the spouse of the veteran at the time of the veteran's 
death and: 

(1) Who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the 
fault of the spouse, and; 

(2) Except as provided in 38 C.F.R. § 3.55, has not 
remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of 
the opposite sex and held himself or herself out openly 
to the public to be the spouse of such other person. 

38 C.F.R. § 3.50(b); see 38 U.S.C.A. § 101(3).

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The 
validity of a divorce decree, regular on its face, will be 
questioned by the VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206.

In this regard, the appellant maintains that because the 
March 1995 divorce which she obtained has been set aside by 
the October 1997 Oklahoma District Court Orders of October 
1997 and January 1998, she should be recognized as the 
veteran's surviving spouse.  Because VA will be bound by 
state law relative to marriages, the effect of the order 
setting aside the March 1995 divorce must be determined.  See 
Sanders v. Brown, 6 Vet. App. 17 (1993).   

Under relevant state law, when a decree of divorce has been 
issued by a district or superior court, the state court is 
authorized to dissolve said decree at any future time, in or 
out of the term wherein the decree was granted, provided that 
both parties to the divorce action file a petition, signed by 
both parties, asking that said decree be set aside and held 
for naught.  43 Oklahoma Statutes § 43-133. 

The Board's examination of precedential state law reveals a 
paucity of interpretation regarding the statute in question, 
especially in the circumstance as presented here where one of 
the parties is deceased.  However, examination of the cases 
cited by the appellant through counsel indicates that such a 
setting aside places the parties to the divorce in the same 
status they would have been in, but for the divorce decree.  
In particular, in Board of Trustees of Firemen's Relief & 
Pension Fund of City of Holdenville v. Cotton, 256 P.2d 802 
(Okla. 1953), the Oklahoma Supreme Court observed that the 
proper setting aside of a divorce decree served to enable the 
party obtaining the vacation to claim eligibility for the 
deceased spouse's state pension benefit.  Board of Trustees, 
256 P.2d at 806.  The Court commented that although the 
prevailing view of such a setting aside of a divorce was 
usually sentimental in its object, where the party seeking 
the vacation of the divorce decree sought to establish a 
property right, the death of one party or both parties did 
not affect the right to seek vacation proceedings.  Id.  

The state court's implicit recognition of the right of a 
deceased party, through a duly authorized representative, to 
seek vacation of a divorce decree indicates that the setting 
aside of the divorce in this matter was properly brought by 
the veteran's daughter as representative of the veteran's 
estate.  Moreover, although the divorce in Board of Trustees 
was dissolved due to it having been the product of fraud or 
misrepresentation on the court, the fact that vacation in 
this matter was accomplished by the state court clearly 
supports the view that efficacy of the vacation should be 
treated the same as establishing the appellant's right to 
seek a property interest.  See Plato v. Roudebush, 397 
F.Supp. 1295 (D. Md. 1975) (veteran's widow's benefits 
constitute a property right protected by the Fifth Amendment 
due process clause); cited in Thurber v. Brown, 5 Vet. App. 
119, 123 (1993).    

Thus, for the purpose of establishment of her entitlement to 
VA benefits, the vacation of the Decree of Divorce by the 
Oklahoma District Court Orders of October 1997 and January 
1998 restores the appellant to the status of having been 
married to the veteran at the time of his death in June 1997.  
As to the validity of the District Court Orders, it is 
important to note that, in issuing the Amended Order Setting 
Aside Decree of Divorce in January 1998, the Court acted 
after being fully informed of the underlying circumstances, 
including the fact that the veteran had died in June 1997.

As noted, in order to be considered a "surviving spouse" 
for the purpose of VA benefits, it must be shown that the 
claimant lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  38 
C.F.R. § 3.50(b)(1); see Gregory v. Brown, 5 Vet. App. 108, 
112 (1993) (Observing that fault or its absence is to be 
determined based on an analysis of conduct at the time of the 
separation).  

It must therefore be determined what effect, if any, is to be 
accorded to the separation of the veteran and the appellant 
for the time period between March 1995 and the veteran's 
death in June 1997.  Applicable regulation provides in this 
regard that the statement of the "surviving spouse" as to 
the reason for the separation will be accepted in the absence 
of contrary information.  38 C.F.R. § 3.53(b).  

The appellant maintains that she and the veteran were 
separated because the veteran's psychiatric condition had 
continuously worsened, and that she had been subjected to 
threats and verbal abuse.  

There is ample support in the record for the appellant's 
account.  Evidence has been obtained from the veteran's two 
adult children, attorney, and physician that the veteran was 
seriously ill from a psychiatric disorder for several years 
prior to his death.  Apart from the appellant's own account, 
the testimony of the veteran's daughters is compelling 
evidence that it was the veteran's behavior which was 
primarily responsible for the separation of the parties.  
When these accounts are coupled with the accounts of the 
veteran's attorney and treating physician, as well as the 
state court's recognition of the veteran's mental incapacity 
at the time of the divorce, the Board is convinced that the 
parties' separation was procured without the fault of the 
appellant.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001).

Because the appellant is to be granted the benefit sought in 
this matter, further development of the claim under the VCAA 
is not warranted.  


ORDER

The appellant is recognized as the veteran's surviving 
spouse.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

